Citation Nr: 0726711	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-31 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her Daughter.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to April 
1952.  He died in January 2002.  The appellant is the 
veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2002 and January 2003 decisions 
rendered by the Albuquerque, New Mexico Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In April 2005, the appellant and her daughter (who holds the 
appellant's durable power of attorney) appeared at a hearing 
before the undersigned Veterans Law Judge, held at the RO.  
Following the hearing, the Board received and granted a 
request to advance the case on the Board's docket.  See 
38 C.F.R. § 20.700 (2006).  

In September 2005, the Board remanded the matter to VA's 
Appeals Management Center for additional development.  
Following substantial completion of the requested 
development, the matter is once again before the Board on 
appeal.  


FINDINGS OF FACT

1.  The veteran died in January 2002.  The cause of death as 
listed on the Certificate of Death was cardiopulmonary 
arrest, due to or as a consequence of malignant kidney 
cancer, and metastatic lung tumor.   

2.  At the time of the veteran's death, service connection 
was in effect for cold injury residuals of the right lower 
extremity, cold injury residuals of the left lower extremity, 
residuals of a concussion with headaches, and malaria.  A 
total disability rating due to individual unemployability was 
in effect from November 20, 1998.  

3.  The preponderance of the credible and probative evidence 
of record establishes that the veteran's death was not caused 
by a disability incurred in or aggravated by service or that 
a service-connected disability was the principal or 
contributory cause of the veteran's death.  

4.  A total service-connected disability rating was not in 
effect for ten years at the time of the veteran's death nor 
is there any indication that the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).   

2.  The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  "The purpose of [section 5103(a)] and 
[§ 3.159(b)] is to require that VA provide affirmative 
notification to the claimant prior to the initial decision in 
the case as to the evidence that is needed and who shall be 
responsible for providing it."  Overton v. Nicholson, 20 
Vet. App. 427, 433 (2006), quoting Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the appellant's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, in July 2002 and October 2005 letters 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that she needed to send to VA in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  Specifically, in the July 2002 
letter, she was advised what the evidence must show to 
support the claims for service connection for the cause of 
the veteran's death, and in the October 2005 letter, she was 
advised of what the evidence must show to support the claim 
for DIC under 38 U.S.C.A. § 1318.  She was advised in the 
letters to identify any evidence in support of the claims.  
In addition, she was informed of the responsibility to 
identify, or to submit evidence directly to VA.  She was 
advised that the RO would obtain any VA records or other 
identified medical treatment records.  Furthermore, the RO 
specifically requested that the appellant provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain the veteran's VA and private medical evidence.  The 
letter advised the appellant of the evidence it had received 
in connection with the claims.  Finally, in an August 2006 
letter, she was advised as to how VA establishes a disability 
rating or effective date.  

For the above reasons, the Board finds that the RO's notices 
identified above substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the timing of the notice, the Board 
acknowledges that the October 2005 and August 2006 notices 
were issued subsequent to the initial adjudication of the 
claims.  Here, however, there is no allegation by the 
appellant that she was somehow prejudiced by the timing of 
the notice.  Moreover, the letter was issued pursuant to a 
Board remand, and was followed by readjudication of the 
claims by the RO.  These readjudications, which were most 
recently accomplished in May 2007, cured any timing concern.  
See Mayfield v. Nicholson, 444 F.3d at 1334; Overton v. 
Nicholson, 20 Vet. App. at 437.  
 
The Board also finds that all necessary development has been 
accomplished.  The RO has complied with the Board's September 
2005 Remand instructions.  The RO has obtained VA outpatient 
treatment records and the veteran's claims file was forwarded 
to a VA examiner for review.  Additionally, the appellant was 
provided an opportunity to set forth her contentions during 
the hearing before the undersigned Veterans Law Judge.  
Pursuant to the Remand instructions, the RO was directed to 
obtain authorizations to obtain variously identified private 
medical treatment records that could be relevant to the 
claim.  The record reflects that the RO sent the appellant 
letters in October 2005, January 2006, May 2006, and August 
2006.  In each of these letters, the RO requested 
authorization to obtain the identified private treatment 
records.  The appellant, however, did not respond to any of 
these letters or otherwise provide the necessary 
authorizations.  The burden lies on the appellant to 
cooperate with VA.  While VA has a statutory duty to assist 
the appellant in developing evidence pertinent to a claim, 
the appellant also has a duty to assist and cooperate with VA 
in developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Service Connection for the Cause of the Veteran's Death

The appellant is seeking service connection for the cause of 
the veteran's death.  Essentially, she contends that his 
service-connected bilateral lower extremity cold weather 
disabilities contributed to his death.  She alleges that 
medication used to treat the service-connected lower 
extremity disabilities caused cancer that ultimately resulted 
in the veteran's death.  Additionally, she contends that 
medication used to treat service-connected disabilities acted 
to hasten his death.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cancer becomes manifest to a degree of 10 percent within one 
year after the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006). 

At the outset of this discussion, the Board notes that the 
evidence of record includes a certificate of death.  The 
certificate certifies that the veteran died from 
cardiopulmonary arrest due to or as a consequence of kidney 
cancer and metastatic lung tumor.  The Board notes that the 
findings noted on the certificate of death are consistent 
with the evidence of record that shows that the veteran was 
diagnosed with a lung tumor and was receiving treatment for 
kidney cancer at the time of his death.  

The Board finds that the most likely cause of death was 
complications from metastatic renal cancer.  In this respect, 
the Board relies upon the VA examiner's opinion in December 
2001, that the death was most likely the result of 
complications of the metastatic renal cancer.  As to 
cardiopulmonary arrest noted on the certificate of death, the 
examiner explained that such was not the actual cause of 
death, as "everyone dies with a cardiopulmonary arrest."  
He noted that the actual cause could not be determined since 
the veteran was cremated and no autopsy performed.  While 
additional medical evidence might have come from the 
veteran's terminal treatment records at the Lincoln County 
Medical Center, as previously explained, the appellant did 
not supply or provide authorization for VA to obtain those 
records.  

Accordingly, the next issue the Board must consider is 
whether renal cancer or a lung tumor are related to the 
veteran's active military service.  

In this case, the medical evidence of record shows that the 
veteran was first diagnosed with renal cancer in August 2001.  
The disease was discovered as a result of continuing 
complaints of dry and nonproductive cough and back pain.  At 
the same time renal cancer was discovered, VA physicians also 
discovered numerous parenchymal lung nodules.  The lung 
nodules were consistent with metastatic renal cell carcinoma.  
There is no medical evidence of record suggesting any 
manifestations of renal cancer disability during the 
veteran's military service.  In addition, the medical 
evidence of record shows that this disability did not 
manifest to a compensable degree within one year of 
separation, and the Board finds that the presumptive 
provisions relating to chronic disorders do not apply.  

The Board has also considered whether the veteran's service-
connected disabilities were a principal or contributory cause 
of death.  At the time of the veteran's death, service 
connection was in effect for residuals of a cold injury to 
the left lower and right lower extremities, residuals of a 
concussion with headaches, and malaria.  Prior to the 
veteran's death, there is no evidence showing complaints or 
treatment for malaria or a headache disorder.  

Turning to the service-connected cold weather injuries, 
during a VA examination in 1999, the veteran's bilateral 
lower extremity disorder was manifested of aching, toothache-
like pain in the feet, and occasional numbness and tingling.  
Physical examination revealed degenerative joint disease and 
hammertoe deformities of the feet, a diminished pinprick 
sensation on the left foot, but no evidence of weakness or 
atrophy.  With respect to vascular circulation, there was no 
evidence of Raynauld's disease.  The symptoms noted upon 
examination do not appear to have changed substantially prior 
to the time of his death.  Moreover, the evidence does not 
show that the bilateral lower extremity disability was either 
a principal or contributory cause of death.  

In making this determination, the Board has considered the 
opinions from W.R.S., Jr., M.D. received in March and July 
2004.  Therein, the veteran's treating physician stated the 
veteran's cancer was "at least as likely as not caused by 
his service-connected exposure, while in the service."  It 
is unclear to the Board as to the medical basis of the 
examiner's opinion.  His one-sentence opinion does not 
indicate his rationale as to why a relationship exists 
between renal and lung cancer and the veteran's service-
connected disabilities.  Accordingly, the opinions are 
afforded little probative weight.  

On the contrary, the Board finds that the more definitive 
opinion expressed by VA examiner in December 2001 is 
persuasive and of greater probative value.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  The examiner opined, after 
a review of the veteran's claims file, that the treatment for 
the veteran's service-connected disabilities had no long term 
consequences leading to death by cardiopulmonary arrest or 
the development of renal carcinoma.  

With respect to the appellant's allegation that medicines 
prescribed or not prescribed caused the veteran's death, this 
is a determination that should be supported by competent 
medical evidence.  Here, there is no competent medical 
evidence that supports this contention.  Rather, when the VA 
examiner in December 2001 considered this allegation, because 
of the lack of autopsy and due to the fact that the veteran 
was cremated, he opined it would be pure speculation to 
consider whether medications or lack of medication was a 
cause of the veteran's death.  As a lay person, however, the 
Board notes that the appellant or her daughter are not 
competent to establish a medical diagnosis or show a medical 
etiology merely by her own assertions because such matters 
require medical expertise.  See Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004).  

In conclusion, the Board finds that the preponderance of the 
evidence demonstrates that the renal cell cancer which caused 
the veteran's death was not incurred in or aggravated by 
service, and his service-connected disabilities were not the 
principal or contributory cause of death.  While we recognize 
that the veteran had long and honorable service and are 
sympathetic to the appellant's claim, the weight of the 
evidence and the applicable law and regulations do not permit 
a grant of the benefit sought on appeal.  

III.  DIC Under 38 U.S.C.A. § 1318

VA law provides that if a veteran's death is not determined 
to be service-connected, a surviving spouse may still be 
entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a) 
benefits are payable to the surviving spouse of a deceased 
veteran in the same manner as if the death were service 
connected.  A deceased veteran for purposes of this provision 
is a veteran who dies not as the result of his or her own 
willful misconduct and who either was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service-connected disability(ies) rated totally disabling.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2006).

"Entitled to receive" means that at the time of death the 
veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation because, 
in part, the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date.  38 C.F.R. § 3.22(b)(3).  The service-
connected disability(ies) must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service. The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2006).

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 
U.S.C.A. § 1318 was allowable for claims filed prior to 
January 21, 2000, i.e., the effective date of the VA 
regulation prohibiting "hypothetical entitlement."  
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  As the 
appellant's claim was received by VA in April 2002, such 
consideration is not warranted.

In this case, the record shows that at the time of the 
veteran's death in January 2002, service connection had been 
established for frozen feet, right lower extremity (30 
percent), frozen feet, left lower extremity (30 percent), 
residuals of a concussion with headaches (10 percent), and 
malaria (0 percent).  A total disability rating was in effect 
from November 20, 1998.

The appellant does not assert nor is there any indication 
that prior to November 20, 1998, the veteran had applied for 
total compensation but had not received a total rating due 
solely to clear and unmistakable error in a VA decision.   
Rather, the evidence shows that the veteran retired from 
working as a meat cutter in 1991.  

Although the Board is sympathetic to the appellant and her 
claim, there is no basis in VA law to allow the benefits 
sought in this case. There is no evidence prior to January 
1992, ten years prior to his death in January 2002, that the 
veteran had filed a claim for a total rating nor was he 
unemployable at that time because of a service-connected 
disability.  Therefore, entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  In this matter, the 
preponderance of the evidence is against the claim.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318 is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


